Pee Cubiam,
The learned’ judge at the trial’ directed a verdict for defendant on several' grounds, among which were, first, that there was no sufficient evidence that Retta street, the place of the accident, was a public street, and, therefore, no evidence to show any duty of the defendant to the plaintiff in regard to the obstruction over which he- fell. And, secondly, that even conceding defendant’s title to the center of the street there was no evidence that the obstruction existed at the time defendant leased the premises to- Kauffman. Even if the obstruction was one which the owner in any event was bound to remove,, an owner out of possession of premises which are in the actual occupation of' a tenant cannot be held liable without proof of an obligation to repair and notice of the necessity of doing’ so: Lindstrom v. Penna. Co., 212 Pa. 391. There was no such evidence in this case.
Judgment affirmed..